O’Brien, J.
I concur in the result, but think that the court’s right to interfere is not dependent upon the question whether the corporation sought to be enjoined has received any franchise or authority from the state. As stated in Menacho v. Ward, 27 Fed. Rep. 533, it is “not alone because the business of common carriers is so largely controlled by corporations exercising under franchises the privileges which are held in trust for the public benefit that the courts have so strenuously resisted their attempts, by special contracts or unfair preferences, to discriminate between those whom it is their duty to serve impartially. ” This case, which is relied upon in the court below, I think, upon examination, will be found to support the conclusion arrived at by the presiding justice. The obligation upon a common carrier is well stated-by Wallace, J., in that case as follows, (at page 532:) “ These decisions proceed upon the ground that the carrier is entitled to take into consideration the question of his own profits and interests in determining what charges are reasonable. He may be able to carry a large quantity of goods, under some circumstances, at no greater expense than would be required to carry a smaller quantity. His fair compensation for carrying the smaller quantity might not be correctly measured by the rate per pound, per bushel, or per mile charged for the larger. If he is assured of regular shipments at given times, he may be able to make more economical arrangements for transportation. By extending special inducements to the public for patronage, he may be able to increase his business, without a corresponding increase of capital or expense in transacting it, and thus derive a larger profit. ■ He is therefore justified in making discriminations by a scale of rates having reference to a standard of fair remuneration of all who patronize him. But it is impossible to maintain that any analogy exists between a discrimination based upon the quantity of business furnished by different classes of shippers and one which altogether ignores this consideration, and has no relation to the profits or compensation which the carrier ought to derive for a given quantum of service. ”
In this case it is not disputed but that the rate fixed by the defendants, and which they ask the plaintiffs to pay, is a fair and reasonable rate for the services to be rendered, and the fact that they have made, or propose to make, with one individual what is less than the fair and reasonable rate for the service is no reason why a court of equity should take out of the hands of the carriers the power to regulate their business, and to receive from those asking for the service such fair and reasonable rate as they have established, and require all to pay equally alike. 1 think the reasoning in the case of Steamship Co. v. McGregor, referred to by the presiding justice, is conclusive, upon the question presented by this appeal, in favor of the view contended for by appellants.